Citation Nr: 1741271	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-14 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for polyneuropathy, claimed as secondary to Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, which included combat service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDING OF FACT

The Veteran's polyneuropathy developed secondary to his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for polyneuropathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Additionally, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the Veteran asserts that his polyneuropathy was caused by his diabetes mellitus.  At present, the Veteran has service connection for diabetes mellitus and PTSD with depressive disorder not otherwise specified (NOS).

In May 2011, a VA examiner reported that the Veteran was diagnosed with diabetes earlier that year and had paresthesias of the feet that had been going on for years.  The initial assessment was mild incomplete sensory loss in the feet that could be due to polyneuropathy or cervical myelopathy.  However, a subsequent MRI was not consistent with cervical myelopathy.  The examiner reported that both diabetes and alcohol are potential causes of the Veteran's polyneuropathy and concluded that given the duration of diabetes and the extent of the Veteran's hyperglycemia, alcohol was a more likely cause of polyneuropathy at that time.

In November 2015, the VA physician who examined the Veteran in May 2011 addressed the question of whether the Veteran's diabetes permanently worsened his polyneuropathy beyond its natural progression.  The examiner noted again that in May 2011, the Veteran's anatomy on MRI did not support a diagnosis of cervical myelopathy as a cause of his sensory loss and reiterated his conclusion that while diabetes and alcohol are both potential causes of polyneuropathy, alcohol was the more likely cause in light of the duration of his diabetes and extent of his hyperglycemia.  The examiner noted that the Veteran has had two elevated random glucose readings since May 2011 and many normal readings, and his HgA1c was normal or near from May 2011 until May 2015, at which time it spiked to a high of 8.0.  He explained that neuropathy in diabetes is thought to arise from sustained significant hyperglycemia causing shunting of glucose down the sorbitol pathway with subsequent damage to myelin and/or due to vascular involvement of the vasa nervorum causing axonal loss.  According to the examiner, the Veteran still has not had diabetes long enough to develop vascular complications.  He has had neither significant nor sustained hyperglycemia to enhance the progression of polyneuropathy, so there has been no significant effect to materially alter the progression of his polyneuropathy.

In light of the foregoing, the Board finds that the Veteran's polyneuropathy may be attributed to his past alcohol use.

Notably, a May 2008 PTSD examination report indicates that the Veteran has a history of alcohol abuse that is associated with his service-connected PTSD.  Specifically, the May 2008 examiner noted an Axis I diagnosis of chronic mild PTSD with depressive disorder NOS, alcohol abuse in remission, and cannabis abuse in remission; and explained that the use of alcohol and other illicit drugs is typical in patients who develop PTSD and is a way to cope with the stress of trauma.  Thus, the Veteran's past alcohol abuse may be viewed as a symptom of his service-connected psychiatric disability.

In light of the foregoing, the Board finds that the evidence is sufficient to support a grant of service connection for polyneuropathy secondary to the Veteran's service-connected PTSD.  Accordingly, service connection for polyneuropathy is granted.


ORDER

Service connection for polyneuropathy is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


